Case 1:20-cv-00011-JRS-TAB Document 21 Filed 10/21/20 Page 1 of 7 PageID #: 68




                       UNITED STATES DISTRICT COURT
                       SOUTHERN DISTRICT OF INDIANA
                          INDIANAPOLIS DIVISION

MARLENE SLUSSER,                                 )
                                                 )
                           Plaintiff,            )
                                                 )
                      v.                         )     No. 1:20-cv-00011-JRS-TAB
                                                 )
FCA US, LLC,                                     )
                                                 )
                           Defendant.            )

              Order on Defendant's Motion to Dismiss (ECF No. 13)

   Plaintiff Marlene Slusser sued Defendant FCA US, LLC ("FCA"), alleging viola-

tions of the Americans with Disabilities Act ("ADA"), 42 U.S.C. § 12101 et seq., and

the Age Discrimination in Employment Act ("ADEA"), 29 U.S.C. § 621 et seq. FCA

moves to dismiss all claims on grounds of res judicata and issue preclusion. (ECF

No. 13.) For the following reasons, Slusser's claims are dismissed with prejudice.

                               I.       Standard of Review

   A complaint must contain a short and plain statement showing that the pleader

is entitled to relief. Conley v. Gibson, 355 U.S. 41, 47 (1957). To meet this standard,

factual allegations must "state a claim to relief that is plausible on its face." Bell Atl.

Corp. v. Twombly, 550 U.S. 544, 570 (2007). When considering a motion to dismiss

for failure to state a claim, a court must "take all the factual allegations in the com-

plaint as true," Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009), and draw all reasonable

inferences in the plaintiff's favor, Roberts v. City of Chicago, 817 F.3d 561, 564 (7th

Cir. 2016).



                                             1
Case 1:20-cv-00011-JRS-TAB Document 21 Filed 10/21/20 Page 2 of 7 PageID #: 69




   Affirmative defenses can justify dismissal under Rule 12(b)(6). But a district court

"ordinarily should not dismiss a complaint based on an affirmative defense such as

res judicata" unless it is "clear from the face of the complaint, and matters of which

the court may take judicial notice, that the plaintiff's claims are barred as a matter

of law." Parungao v. Cmty. Health Sys., Inc., 858 F.3d 452, 457 (7th Cir. 2017) (cita-

tions and internal quotation marks omitted).

                                II.    Background

   Marlene Slusser is a 44-year-old woman who began working for FCA as a die

caster and floor inspector in June 2012. (Compl. ¶ 9, ECF No. 1.) In June 2014,

Slusser suffered a torn tendon in her left elbow after a workplace accident. (Id. ¶

10.) After two months on light duty and a surgery to address the injury in January

2015, Slusser returned to work, limited to light duty. (Id. ¶ 12.) But she suffered

several more injuries, both related to work and not. (Id. ¶ 13.) Slusser asked FCA's

HR department about how she could request a reasonable accommodation, but an

HR employee told her he did not know. (Id. ¶¶ 13–14.) Eventually, Slusser filed an

EEOC claim alleging disability discrimination and was issued a Notice of Right to

Sue. (Id. ¶¶ 15–16.)

   On March 8, 2018, Slusser sued FCA, alleging ADA violations. See Complaint &

Demand for Jury Trial, Slusser v. FCA US LLC, No. 1:18-cv-00718-JRS-DLP (S.D.

Ind. Mar. 8, 2018) ("Slusser I"). That complaint did not allege an ADEA violation.

Slusser experienced increased harassment and a hostile work environment after fil-




                                          2
Case 1:20-cv-00011-JRS-TAB Document 21 Filed 10/21/20 Page 3 of 7 PageID #: 70




ing the lawsuit. (Compl. ¶¶ 17–18, ECF No. 1.) She says she was denied reasona-

ble accommodations and was forced to go on short-term disability. (Id.) FCA termi-

nated Slusser on January 23, 2019. (Id. ¶ 19.) Ultimately, this Court granted sum-

mary judgment for FCA and dismissed Slusser's ADA claims with prejudice. See

Slusser v. FCA US LLC, No. 1:18-cv-00718-JRS-DLP, 2019 WL 6329657 (S.D. Ind.

Nov. 26, 2019).

   On January 2, 2020, Slusser again filed suit against FCA, this time bringing an

age-discrimination claim under the ADEA in addition to the previous ADA claim.

(Id. ¶¶ 20–28.) She also alleges that FCA unlawfully retaliated against her, violat-

ing both the ADA and ADEA. (Id. ¶¶ 29–33.)

                                   III.   Discussion

   Res judicata, or claim preclusion, bars a claim that was "litigated or could have

been litigated in a previous action when three requirements are met: (1) an identity

of the causes of action; (2) an identity of the parties or their privies; and (3) a final

judgment on the merits." Bell v. Taylor, 827 F.3d 699, 706 (7th Cir. 2016) (citations

and internal quotation marks omitted). The first element of res judicata is met

when an earlier and later claim arise out of the same transaction—that is, the

Court treats the claims as identical if they are "based on the same, or nearly the

same, factual allegations." Herrmann v. Cencom Cable Associates, Inc., 999 F.2d

223, 226 (7th Cir. 1993). "But if the supposedly wrongful events are separated by

time and function," the Court will not treat the claims as identical, and "multiple

suits are permissible (even though not desirable)." Id.



                                             3
Case 1:20-cv-00011-JRS-TAB Document 21 Filed 10/21/20 Page 4 of 7 PageID #: 71




   Related, though distinct, is the doctrine of collateral estoppel, or issue preclu-

sion. "Issue preclusion prevents a party from relitigating issues that were resolved

in a prior legal action." In re Calvert, 913 F.3d 697, 701 (7th Cir. 2019) (citation

omitted). The party invoking preclusion must show that "(1) the issue sought to be

precluded [was] the same as that involved in the prior litigation, (2) the issue [was]

actually litigated, (3) the determination of the issue [was] essential to the final judg-

ment, and (4) the party against whom estoppel is invoked [was] fully represented in

the prior action." Id. (citation and internal quotation marks omitted).

   A claim barred by either res judicata or collateral estoppel must be dismissed.

   A. ADA Discrimination Claim

   Slusser concedes that her ADA discrimination claim is barred by claim preclu-

sion and issue preclusion. Hence, that claim is dismissed with prejudice.

   B. ADEA Discrimination Claim

   Slusser argues that her ADEA discrimination claim is not claim precluded be-

cause Slusser I did not involve Slusser's age or her treatment vis-à-vis younger

coworkers. But she does not and cannot contest that her ADEA discrimination

claim "could have been litigated," Bell, 827 F.3d at 706, in Slusser I. Slusser did not

bring her age discrimination claim when she should have, and it is too late now.

Res judicata bars her ADEA discrimination claim and that claim is therefore dis-

missed with prejudice.

   C. Retaliation Claims




                                           4
Case 1:20-cv-00011-JRS-TAB Document 21 Filed 10/21/20 Page 5 of 7 PageID #: 72




   All that remains are Slusser's claims that FCA retaliated against her for engag-

ing in a "protected activity" under the ADA and ADEA. Initially, Slusser contra-

dicts herself on whether she concedes that her ADA retaliation claim should be dis-

missed. (Compare ECF No. 15 at 1 ("Slusser concedes that her ADA discrimination

and retaliation claims are claim precluded, and issue precluded."), with id. at 4 (ar-

guing ADA retaliation claim is not claim precluded).) Assuming she has not con-

ceded either of the retaliation claims, the Court nevertheless finds them barred be-

cause FCA has proven each element of res judicata.

   First, there is identity of claims. The claims in Slusser I and this case are the

same for res judicata purposes because they arise out of the same transaction:

Slusser's interactions with her employer FCA after a workplace injury in June 2014

up to her termination in January 2019. The gist of the new complaint is that FCA

retaliated against Slusser by harassing her, subjecting her to a hostile work envi-

ronment, and firing her because she brought the lawsuit in Slusser I. (Compl. ¶¶

16–19, ECF No. 1.) But the Court has already considered Slusser's termination and

its alleged unlawfulness. See Slusser I, 2019 WL 6329657 at *1 ("Specifically,

Slusser alleges that FCA discriminated against her by . . . by terminating her em-

ployment."). Although she contends now that her termination was wrongful for dif-

ferent reasons, Slusser offers no justification for failing to bring all claims related to

the termination in her previous lawsuit. She cannot now relitigate her termina-

tion's propriety under a different legal theory—a theory that could have been raised

in Slusser I. See Ross ex rel. Ross v. Bd. of Educ. of Twp. High Sch. Dist. 211, 486



                                            5
Case 1:20-cv-00011-JRS-TAB Document 21 Filed 10/21/20 Page 6 of 7 PageID #: 73




F.3d 279, 283 (7th Cir. 2007) ("The fact that the suits differ in some respects, in-

cluding the legal theories that [the plaintiff] is advancing and some of the facts she

intends to use to prove her right to relief, is not enough to defeat a finding that

these cases rely on the same fundamental transaction or series of transactions.");

Daza v. State, 432 F. Supp. 3d 860, 872 (S.D. Ind. 2020) (successive lawsuit assert-

ing ADEA failure-to-rehire claim and prior lawsuit asserting unlawful termination

based on race, color, age, political speech, and political association arose from same

fundamental transaction).

   Second, there is identity of parties. Slusser and FCA are the parties here and

were also the parties in Slusser I, in the same roles.

   Third, this Court's grant of summary judgment for FCA in Slusser I was a final

judgment on the merits. See Slusser I, 2019 WL 6329657 at *8 ("Slusser's claims

are dismissed on the merits with prejudice.").

   Because FCA has shown that res judicata applies to Slusser's ADA and ADEA

retaliation claims, Count Three is dismissed with prejudice.




                                           6
Case 1:20-cv-00011-JRS-TAB Document 21 Filed 10/21/20 Page 7 of 7 PageID #: 74




                                        IV.     Conclusion

    Res judicata bars each of Slusser's claims. Accordingly, FCA's motion to dismiss

is granted, (ECF No. 13), and Slusser's claims are dismissed with prejudice. 1

    SO ORDERED.



             10/21/2020
    Date: ________________




Distribution:

Zachary A. Ahonen
JACKSON LEWIS PC (Indianapolis)
zachary.ahonen@jacksonlewis.com

Jay Meisenhelder
JAY MEISENHELDER EMPLOYMENT & CIVIL RIGHTS LEGAL SERVICES
PC
jaym@ecrls.com

Michael W. Padgett
JACKSON LEWIS PC (Indianapolis)
michael.padgett@jacksonlewis.com




1 Because the Court holds that Slusser's claims are barred by res judicata, Slusser cannot save her
claims by amendment, so the dismissal is with prejudice. See Bogie v. Rosenberg, 705 F.3d 603, 608
(7th Cir. 2013) (dismissal with prejudice is proper "if it is clear that any amendment would be fu-
tile"). Additionally, given its findings on res judicata, the Court need not decide whether the claims
are also issue precluded.

                                                   7
